Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 3 and 15 canceled
Claims 1 and 19 amended
Claims 1-2, 4-14, and 16-21 allowed 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record discloses or teaches the claimed invention, including the process of applying alternating electrical field to a fluid having particles, using dielectrophoresis process, forming an elongated structure between first electrode and a second electrode, where the second electrode is movable with respect to the substrate and the first electrode, between plurality of pads. Additionally, the prior art of Grigorov discloses the process of moving electrode (424) with respect to the substrate (418) in a solution (420) forming wire (422) (figure 32). However, Grigorov does not disclose the forming of the wire between plurality of pads, nor having the movable second electrode being in contact with any of the pads, nor forming the wire between plurality of pads, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 06/29/2022, with respect to the rejection(s) of claim(s) 1-2, 4-14 and 16-21 under 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

The previously applied 112 claims rejection, in light of the amended claim are now withdrawn.

The previously applied Double Patenting rejection, in light of the amended claim are now withdrawn.

In light of the applicant’s newly amended claim, the current claims are in condition for allowance.

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718